            Case 3:20-cv-00331-LRH-WGC Document 21
                                                19 Filed 06/19/20
                                                         06/18/20 Page 1 of 3



1
     Andrea J. Driggs (NV Bar #15211)
2    PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
3    Phoenix, AZ 85012-2788
     Telephone: 602.351.8000
4    Facsimile: 602.648.7000
     Email: ADriggs@perkinscoie.com
5
     DocketPHX@perkinscoie.com
6
     Samuel N. Jackson (WA #54142)
7    (will comply with LR IA 11-2 within 14 days)
     PERKINS COIE LLP
8    1201 Third Ave, Suite 4900
9    Seattle, WA 98101-3099
     Telephone: 206.359.8000
10   Facsimile: 206.359.9000
     Email: SJackson@perkinscoie.com
11
     Gavin C. Jangard (NV #5025)
12   Gavin.Jangard@newmont.com
13   Newmont USA Limited
     285 Spruce Road
14   Elko, NV 89801
     Telephone: 775.778.2606
15
     Attorneys for Party In Interest
16   Newmont USA Limited dba Newmont Mining Corp.
17
18                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
19
20   VALERIE HARDY-MAHONEY, Regional Director
     of the Thirty-Second Region of the National Labor
21   Relations Board, for and on behalf of the National
     Labor Relations Board                                Case No.: 3:20-cv-00331-LRH-WGC
22
                          Petitioner
23                                                        AMENDED STIPULATION
              v.                                          EXTENDING TIME FOR PARTY-
24                                                        IN-INTEREST NEWMONT USA
     NEVADA GOLD MINES LLC DBA                            LIMITED DBA NEWMONT
25   NEVADA GOLD MINES                                    MINING CORP. TO RESPOND TO
                                                          PETITION FOR INJUNCTIVE
26                                                        RELIEF UNDER 29 U.S.C. §160(J)
                          Respondent
27                                                           AND ORDER THEREON
28                                                                    Perkins Coie LLP
                                                                1201 Third Avenue, Suite 4900
     STIPULATION EXTENDING TIME TO RESPOND – 1                    Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
     148529871.1                                                     Fax: 206.359.9000
            Case 3:20-cv-00331-LRH-WGC Document 21
                                                19 Filed 06/19/20
                                                         06/18/20 Page 2 of 3



1             and
2    NEWMONT USA LIMITED DBA
     NEWMONT MINING CORP
3
                            Party-In-Interest
4
5
6
7        AMENDED STIPULATION EXTENDING TIME FOR PARTY-IN-INTEREST
        NEWMONT USA LIMITED DBA NEWMONT MINING CORP. TO RESPOND TO
8           PETITION FOR INJUNCTIVE RELIEF UNDER 29 U.S.C. §160(J)
9
10            Party-in-interest NEWMONT USA LIMITED DBA NEWMONT MINING CORP.
11   (“Newmont”), Petitioner, VALERIE HARDY-MAHONEY (“Petitioner”) and Respondent
12   NEVADA GOLD MINES LLC DBA NEVADA GOLD MINES (“NGM”), by and through their
13   attorneys of record, hereby stipulate as follows:
14
              WHEREAS, Petitioner filed the Petition in this action on June 4, 2020 (Dkt. No. 1); and,
15
     WHEREAS, by Order dated June 18, 2020 (Dkt. No. 13), the Court granted NGM an extension
16
     until Friday, June 26, 2020, to file its opposition;
17
18            IT IS HEREBY STIPULATED, by and between the parties that any responsive filing by
19   party-in-interest Newmont similarly submitted on or before Friday, June 26, 2020, will not be
20   considered untimely; and, any reply papers submitted on or before Monday, July 6, 2020 will not
21   be considered untimely (given that Friday, July 3, 2020 is a federal court holiday).
22
23
24
25
26
27
28
                                                                               Perkins Coie LLP
     STIPULATION EXTENDING TIME TO RESPOND – 2                           1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
     148529871.1                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
            Case 3:20-cv-00331-LRH-WGC Document 21
                                                19 Filed 06/19/20
                                                         06/18/20 Page 3 of 3



1
              DATED: June 18, 2020
2
                                           PERKINS COIE LLP
3                                          By: s/Andrea J. Driggs
                                           Andrea J. Driggs
4                                          2901 North Central Avenue, Suite 2000
                                           Phoenix, Arizona 85012-2788
5                                          Telephone: 602.351.8000
                                           Facsimile: 602.648.7000
6                                          adriggs@perkinscoie.com
7
                                           Attorneys for Party-in-Interest
8                                          Newmont USA Limited dba Newmont Mining Corp.

9
10                                         By: s/D. Criss Parker
                                           Coreen Kopper, Esq.
11
                                           D. Criss Parker, Esq.
12                                         National Labor Relations Board, Region 32
                                           1301 Clay Street, Suite 300N
13                                         Oakland, CA 94612-5224
                                           coreen.kopper@nlrb.gov
14                                         d.parker@nlrb.gov
15
                                           Attorneys for Petitioner
16
17                                         By: s/Anthony Hall
                                           Anthony Hall, Esq.
18                                         Simons, Hall & Johnston PC
19                                         6490 S. McCarran Blvd, Suite F-46
                                           Reno, NV 89509
20                                         ahall@shjnevada.com

21                                         Attorneys for Respondent Nevada Gold Mines
22
23    IT IS SO ORDERED.                    IT IS SO ORDERED:
24    DATED this 19th day of June, 2020.   LARRY R. HICKS
25                                         UNITED  STATES DISTRICT JUDGE
                                           ________________________________
                                           LARRY R. HICKS
26                                         DATED: __________________
                                           UNITED STATES DISTRICT JUDGE
27
28
                                                                       Perkins Coie LLP
     STIPULATION EXTENDING TIME TO RESPOND – 3                   1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
     148529871.1                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
